Case 1:20-cv-21601-KMW Document 45 Entered on FLSD Docket 05/29/2020 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                             Case No. 20-21601-CIV-WILLIAMS



   UNITED STATES OF AMERICA,
                                   Plaintiff,
                      vs.
   GENESIS II CHURCH OF HEALTH
     AND HEALING;
   MARK GRENON;
   JOSEPH GRENON;
   JORDAN GRENON; and
   JONATHAN GRENON,

                                Defendants.




               GOVERNMENT’S REQUEST FOR CLERK’S DEFAULT
      AGAINST DEFENDANTS GENESIS II CHURCH OF HEALTH AND HEALING,
                 JONATHAN GRENON AND JORDAN GRENON

         Plaintiff, the United States of America, respectfully requests under Federal Rule of Civil

  Procedure 55(a) that the Clerk enter defaults against Defendants Genesis II Church of Health and

  Healing, Jonathan Grenon, and Jordan Grenon, and states as follows:

         1.     This matter was filed on April 16, 2020. (D.E. 1).

         2.     On April 27, 2020, summonses were issued for Genesis II Church of Health and

  Healing (Genesis II), Jonathan Grenon and Jordan Grenon. (D.E. 17).

         3.     On April 28, 2020, the summons and Complaint for Preliminary and Permanent

  Injunction were properly served on Defendant Genesis II. (D.E. 19-10).

         4.     On April 28, 2020, the summons and Complaint for Preliminary and Permanent

  Injunction were properly served on Defendant Jonathan Grenon. (D.E. 19-11).
Case 1:20-cv-21601-KMW Document 45 Entered on FLSD Docket 05/29/2020 Page 2 of 6



         5.      On April 29, 2020, the summons and Complaint for Preliminary and Permanent

  Injunction were properly served on Defendant Jordan Grenon. (D.E. 19-14).

         6.      The applicable time for Defendants Genesis II, Jonathan Grenon and Jordan Grenon

  to file a pleading in response to the Complaint has expired pursuant to Rule 12(a)(4)(A) of the

  Federal Rules of Civil Procedure.

         7.      Accordingly, the government requests that the Clerk enter a default against

  Defendants Genesis II, Jonathan Grenon and Jordan Grenon.

                            Local Rule 7.1(a)(3) Pre-Filing Certification

         The undersigned certifies that David A. Frank, one of the attorneys of record for Plaintiff

  United States, made reasonable efforts to confer with all parties who may be affected by the relief

  sought in this Request for Clerk’s Default. Counsel contacted Defendants Genesis II, Jonathan

  Grenon, and Jordan Grenon by sending them an email on May 28, 2020 at approximately 6:30

  p.m. Eastern and attaching a copy of this Request for Clerk’s Default. Counsel requested that the

  Defendants contact counsel to confer about the relief requested by the United States. Counsel for

  the United States received no response or other communication from any of the Defendants by

  12:00 pm on May 29, 2020. Thus, the Plaintiff has been unable to confer and resolve the issues

  raised by the Request for Clerk’s Default.




                                                  2
Case 1:20-cv-21601-KMW Document 45 Entered on FLSD Docket 05/29/2020 Page 3 of 6




  Dated; May 29, 2020

                                                Respectfully submitted,

   JOSEPH H. HUNT                                                     ARIANA FAJARDO ORSHAN
   Assistant Attorney General                                         United States Attorney
   U.S. Department of Justice


   GUSTAV W. EYLER
   Director
   Consumer Protection Branch


   Ross S. Goldstein                                                  Matthew J. Feeley
   ROSS S. GOLDSTEIN                                                  MATTHEW J. FEELEY
   Court ID No. A5502651                                              Florida Bar No. 12908
   Senior Litigation Counsel                                          Assistant United States Attorney
   Ross.Goldstein@usdoj.gov                                           99 N.E. 4th Street, Suite 300
   202-353-4218 (office)                                              Miami, FL 33132
   202-514-8742 (fax)

                                                                      Matthew.Feeley@usdoj.gov
                                                                      305-961-9235 (office)
   David A. Frank                                                     305-530-7139 (fax)
   DAVID A. FRANK
   Court ID No. A5500486
   Senior Litigation Counsel
   U.S. Department of Justice
   Consumer Protection Branch
   P.O. Box 386
   Washington, D.C. 20044
   David.Frank@usdoj.gov
   (202) 307-0061 (office)
   (202) 514-8742 (fax)

                                Counsel for the United States of America




                                                   3
Case 1:20-cv-21601-KMW Document 45 Entered on FLSD Docket 05/29/2020 Page 4 of 6



  OF COUNSEL:

  ROBERT P. CHARROW
  General Counsel

  STACY CLINE AMIN
  Chief Counsel
  Food and Drug Administration
  Deputy General Counsel
  U.S. Department of Health and Human Services

  ANNAMARIE KEMPIC
  Deputy Chief Counsel, Litigation

  JOSHUA A. DAVENPORT
  Associate Chief Counsel for Enforcement
  U.S. Department of Health and Human Services
  Office of the Chief Counsel
  Food and Drug Administration
  10903 New Hampshire Avenue
  Silver Spring, MD 20993-0002




                                                 4
Case 1:20-cv-21601-KMW Document 45 Entered on FLSD Docket 05/29/2020 Page 5 of 6



                                 CERTIFICATE OF SERVICE

          I hereby certify that on May 29, 2020, I electronically filed the foregoing document with
  the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served
  this day on all counsel of record or pro se parties identified on the attached Service List in the
  manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF,
  electronic mail or in some other authorized manner for those counsel or parties who are not
  authorized to receive electronically Notices of Electronic Filing.


                                               By:            David A. Frank
                                                              David A. Frank
                                                              Senior Litigation Counsel
                                                              U.S. Department of Justice


                                          SERVICE LIST
                                  United States of America
                                             vs.
                      GENESIS II CHURCH OF HEALTH AND HEALING;
                                     MARK GRENON;
                                    JOSEPH GRENON;
                                  JORDAN GRENON; and
                                   JONATHAN GRENON
                              CASE NO. 20-21601-CIV-WILLIAMS
                      United States District Court Southern District of Florida



    ROSS S. GOLDSTEIN                                 GENESIS II CHURCH OF HEALTH
    Court ID No. A5502651                             AND HEALING
    Senior Litigation Counsel                         contact@genesis2church.is
    Ross.Goldstein@usdoj.gov                          2014 Garden Ln.
    202-353-4218 (office)                             Bradenton, FL 34205
    202-514-8742 (fax)
                                                      MARK GRENON
    DAVID A. FRANK                                    mark@genesis2church.is
    Court ID No. A5500486
    Senior Litigation Counsel                         JOSEPH GRENON
    U.S. Department of Justice                        joseph@genesis2church.is
    Consumer Protection Branch
    P.O. Box 386                                      JORDAN GRENON
    Washington, D.C. 20044                            jordan@genesis2church.is
    David.Frank@usdoj.gov                             6210 35th Avenue West
    (202) 307-0061 (office)                           Bradenton, FL 34209
    (202) 514-8742 (fax)



                                                  5
Case 1:20-cv-21601-KMW Document 45 Entered on FLSD Docket 05/29/2020 Page 6 of 6



    MATTHEW J. FEELEY                              JONATHAN GRENON
    Florida Bar No. 12908                          jonathan@genesis2church.is
    Assistant United States Attorney               2014 Garden Ln.
    99 N.E. 4th Street, Suite 300                  Bradenton, FL 34205
    Miami, FL 33132
    Matthew.Feeley@usdoj.gov                       Defendants
    305-961-9235 (office)
    305-530-7139 (fax)

    Counsel for the United States of America




                                               6
